

Exhibit 10.1



 
SEVERANCE AGREEMENT AND GENERAL RELEASE
 
 
This Severance Agreement and General Release (“Agreement”) is made and entered
into by Thomas Casey, Employee ID No. #1001043 (hereinafter referred to as
“Employee”), and Clear Channel Communications, Inc., in full and final
settlement of any and all claims Employee may have or hereafter claim to have
against Clear Channel Communications, Inc., and all of its past, present and
future parents, subsidiaries and affiliates and their employees, officers,
directors, agents, insurers and legal counsel (hereinafter referred to as
“Company”).
 
1.  
End of Employment.

 
        1.1 Employee’s separation date is July 29, 2013 (“Separation Date”).
 
1.2 Aside from compensation for work performed during the last pay period prior
to the end of employment, and the Supplemental Incentive Plan (SIP) Payment in
the amount of One Hundred Ninety-Eight Thousand Dollars and No Cents
($198,000.00), less applicable federal and state withholding and all other
ordinary payroll deductions, to be paid  on the date that is (60) days after the
Separation Date (the “Payment Date”), Employee has been paid all earned
compensation through the Separation Date.


2. Consideration for Agreement from Company.  In return for this Agreement and
in full and final settlement, compromise, and release of all of Employee’s
claims (as described in Section 3 below), Company agrees to provide the
following consideration:
 
2.1 Pro-Rata Annual Bonus.  A pro-rata share of the 2013 Annual Bonus in
accordance with discretionary bonus plan objectives and as provided in Section 9
of the Employment Agreement previously signed and effective December 15, 2009
(the “Employment Agreement”).  Such pro-rata share of the Annual Bonus, to the
extent earned, shall be less applicable federal and state withholding and all
other ordinary payroll deductions, and will be paid before March 15, 2014, if
the expiration of the seven-day revocation period noted in Section 4.11 has
passed and only if Employee does not revoke this Agreement. Employee hereby
acknowledges the sufficiency of this payment from Company.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Equity Value Preservation Payment.  The sum of Five Million Dollars and No
Cents ($5,000,000.00), less applicable federal and state withholding and all
other ordinary payroll deductions, to be paid on the Payment Date, if the
expiration of the seven-day revocation period noted in Section 4.11 has passed
and only if Employee does not revoke this Agreement. Employee hereby
acknowledges the sufficiency of this payment from Company.
 
2.3 Severance.  The sum of Two Million Seven Hundred Thousand Dollars and No
Cents ($2,700,000.00), less applicable federal and state withholding and all
other ordinary payroll deductions, to be paid in accordance with Company’s
ordinary payroll practices over a period of approximately eighteen (18) months.
Severance payments will begin within thirty (30) days after the Separation Date,
if the expiration of the seven-day revocation period noted in Section 4.11 has
passed and only if Employee does not revoke this Agreement, and shall continue
until paid in full (the “Severance Pay Period”). Employee hereby acknowledges
the sufficiency of this payment from Company.  If Employee violates the
non-compete provision of Section 7 of the Employment Agreement during the
Severance Pay Period (but without regard to whether Employee’s activities are
within or outside the non-compete area specified in such provision), the
severance payments shall cease.  The foregoing shall not affect Company’s right
to enforce any restrictive covenants previously agreed to by Employee.
Additionally, if Employee is rehired by Company during the Severance Pay Period,
the severance payments shall cease; however, in this event, if Employee’s new
annualized base salary is less than Employee’s previous annualized base salary,
Company agrees to continue to pay to Employee the difference between Employee’s
previous annualized base salary and Employee’s new annualized base salary for
the remainder of the Severance Pay Period.  Notwithstanding anything herein to
the contrary, to the extent any of the payments under this Section 2.3 are not
exempt from Section 409A and such payments would, but for this sentence, have
been paid within the six month period following the Separation Date, such
payments shall be deferred and shall be paid on the first to occur of (a) the
date that is six months after the date of separation from service or (b) the
date of death of Employee.
 
 
2

--------------------------------------------------------------------------------

 
 
2.4 Each payment under this Agreement is a separate “payment” within the meaning
of Treasury Regulation Section 1.409A-2(b)(2)(iii).
 
2.5 No act or payment of consideration pursuant to this Agreement shall be
considered an admission of liability by Company regarding Employee in any way.
 
3.  
Employee’s Release of Claims.

 
3.1 Employee affirms that Employee has not filed, caused to be filed, and/or is
not presently a party to any claim, complaint, or action against Company in any
forum or form.  As a material term of this Agreement, Employee attests that
Employee has given Company written notice of any and all concerns Employee may
have regarding suspected ethical or compliance issues or violations on the part
of Company or any of Company employees. In addition, Employee affirms that as of
the Separation Date, subject to Sections 1.2 and 2.1, Employee has reported all
hours worked, if applicable, and has been paid for and/or has received all
compensation, wages, bonuses, commissions, and/or benefits to which Employee may
be entitled. Employee furthermore affirms that Employee has no known workplace
injuries or occupational diseases.
 
 
3

--------------------------------------------------------------------------------

 
3.2 Employee hereby irrevocably and unconditionally releases and forever
discharges Company from any and all claims, demands, causes of action, and
liabilities of any nature, both past and present, known and unknown, resulting
from any act or omission of any kind occurring on or before the date of
execution of this Agreement which arise under contract or common law, or any
federal, state or local law, regulation or ordinance. Employee understands and
agrees that Employee’s release of claims includes, but is not limited to, the
following: all claims, demands, causes of action and liabilities for past or
future loss of pay or benefits, expenses, damages for pain and suffering,
punitive damages, compensatory damages, attorney’s fees, interest, court costs,
physical or mental injury, damage to reputation, and any other injury, loss,
damage or expense or equitable remedy of any kind whatsoever.
 
3.3 Employee additionally hereby irrevocably and unconditionally releases and
forever discharges Company from any and all claims, demands, causes of action
and liabilities arising out of or in any way connected with, directly or
indirectly, Employee’s employment with Company or any incident thereof,
including, without limitation, Employee’s treatment by Company or any other
person, the terms and conditions of Employee’s employment, and any and all
possible local, state or federal statutory and/or common law claims, including
but not limited to:
(a) All claims which Employee might have arising under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; The Civil Rights
Act, 42 U.S.C. § 1981 and § 1988; Employee Retirement Income Security Act, as
amended, 29 U.S.C. § 1001, et seq.; Americans with Dis­abilities Act of 1990, as
amended, 42 U.S.C. § 12101, et seq.; The Family and Medical Leave Act of 1993,
as amended, 29 U.S.C. § 2601, et seq.; The Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.; The Older Worker Benefit Protection Act of 1990; The
Immigration Reform and Control Act, as amended; The Worker Adjustment and
Retraining Notification Act, 29 U.S.C. 2101 et seq.; and/or, The Occupational
Safety and Health Act, as amended;
 
 
4

--------------------------------------------------------------------------------

 
 
(b) All contractual claims for any wages or other employment benefits owed as a
result of Employee’s separation from Company;
(c) All claims arising under the Civil Rights Act of 1991, 42 U.S.C. § 1981a;
and,
(d) All other claims, whether based on contract, tort (personal injury), or
statute, arising from Em­ployee’s employ­ment, the separation from that
employment, or any investigation and/or interview conducted by or on behalf of
Company.
 
3.4 Employee does not waive rights or claims which cannot be waived by law,
including, but not limited to the right to file a Charge with the Equal
Employment Opportunity Commission (“EEOC”), or its local or state equivalent, or
to participate in an agency investigation, although Employee does waive any
right to monetary recovery should the EEOC or other local, state or federal
administrative or governmental agency pursue claims against the Company on
Employee’s behalf.
 
3.5 Employee does not waive rights or claims that arise following the execution
of this Agreement.
 
4.  
Other Understandings, Agreements, and Representations.

 
 
4.1 Employee agrees that this Agreement binds Employee and also binds Employee’s
spouse, children, heirs, executors, administrators, assigns, agents, partners,
successors in interest, and all other persons and entities in privity with
Employee.
 
 
5

--------------------------------------------------------------------------------

 
4.2 Employee promises and represents that Employee will not disclose,
disseminate, or publicize, or cause or permit to be disclosed, disseminated, or
publicized, any of the terms or existence of this Agreement, except (i) to
advisors, attorneys, accountants, representatives or members of Employee’s
immediate family, provided that any individual to whom such disclosure is made
agrees to abide by the terms of this Section; (ii) to the extent necessary to
report income to appropriate taxing authorities; (iii) in response to an order
or subpoena of a court of competent jurisdiction, so long as Employee provides
notice to Company’s Legal Department immediately upon receipt of such order or
subpoena; or (iv) in response to any subpoena issued by a state or federal
governmental agency, so long as Employee provides notice to Company’s Legal
Department immediately upon receipt of such subpoena.
 
4.3 Employee promises and represents that Employee will not make or cause to be
made any derogatory, negative or disparaging statements, either written or
verbal, about Company.
 
4.4 During the course of employment, Company provided Employee with confidential
and proprietary information of Company. This confidential information includes,
but is not limited to, Company’s operational, programming, training/employee
development, engineering information, sales information, customer lists,
business and employment contracts, representation agreements, pricing and
ratings information, production and cost data, compensation and fee information,
strategic business plans, budgets, financial statements, and other information
Company treats as confidential or proprietary. Employee agrees that Employee
will not disclose or use Company’s confidential or proprietary information.
Employee shall immediately provide notice to Company’s Legal Department if
Employee is required by valid legal process to disclose Company’s confidential
or proprietary information. Employee understands that Company may seek from a
court of competent jurisdiction an injunction to prohibit such disclosure.
 
 
6

--------------------------------------------------------------------------------

 
4.5 Aside from electronic equipment previously provided to Employee, which
Company has allowed Employee to retain, Employee acknowledges that he has
returned to Company all property belonging to Company that the Employee
possesses or has possessed but has provided to a third party, including but not
limited to, all equipment or other materials and all originals and copies of
Company documents, files, memoranda, notes, computer-readable information
(maintained on disk or in any other form) and video or tape recordings of any
kind other than personal materials relating solely to the Employee. Employee
warrants and represents that Employee has not retained, distributed or caused to
be distributed, and shall not retain, distribute or cause to be distributed, any
original or duplicates of any such Company property specified in this Section.
 
4.6 This Agreement contains the entire understanding between Employee and
Company, except as modified by Section 4.7 below, and supersedes all prior
agreements and understandings relating to the subject matter of this Agreement.
This Agreement shall not be modified, amended, or terminated unless such
modification, amendment, or termination is executed in writing by Employee and
an authorized representative of Company.
 
4.7 Notwithstanding anything to the contrary herein, this Agreement shall not
alter or terminate (i) that certain Indemnification Agreement, dated as of
September 5, 2012 between Employee and Clear Channel Outdoor Holdings, Inc., a
Delaware corporation, or (ii) any post-employment obligations previously agreed
to by Employee, including, but not limited to, the following terms of the
Employment Agreement:  nondisclosure of Confidential Information, non-hire of
company employees (18 months), non-solicitation of clients (18 months),
non-competition (18 months), employment by competitor or rehire by Company, use
of name and likeness, ownership of materials, litigation and regulatory
cooperation, arbitration, and miscellaneous – confidentiality, which Employee
agrees shall survive the termination of Employee’s employment.
 
 
7

--------------------------------------------------------------------------------

 
4.8 Any disputes that relate in any way to the provisions of this Agreement
shall be resolved by binding arbitration.  Such disputes include, without
limitation, disputes arising out of or relating to interpretation or application
of this Agreement, including the enforceability, revocability or validity of the
Agreement or any portion of the Agreement. The Arbitrator shall be selected by
mutual agreement of the Company and the Employee. Unless the Employee and
Company mutually agree otherwise, the Arbitrator shall be an attorney licensed
to practice in the location where the arbitration proceeding will be conducted
or a retired federal or state judicial officer who presided in the jurisdiction
where the arbitration will be conducted. If for any reason the parties cannot
agree to an Arbitrator, either party may apply to a court of competent
jurisdiction with authority over the location where the arbitration will be
conducted for appointment of a neutral Arbitrator. The court shall then appoint
an Arbitrator, who shall act under this Agreement with the same force and effect
as if the parties had selected the Arbitrator by mutual agreement. The location
of the arbitration proceeding shall be no more than forty-five (45) miles from
the place where the Employee last worked for the Company, unless each party to
the arbitration agrees in writing otherwise.  A demand for arbitration must be
in writing and delivered by hand or first class mail to the other party within
the applicable statute of limitations period. Any demand for arbitration made to
the Company shall be provided to the Company’s Legal Department, 200 East Basse
Road, San Antonio, Texas 78209. The Arbitrator shall resolve all disputes
regarding the timeliness or propriety of the demand for arbitration.  In
arbitration, the parties will have the right to conduct adequate civil
discovery, bring dispositive motions, and present witnesses and evidence
as needed to present their cases and defenses, and any disputes in this regard
shall be resolved by the Arbitrator.  However, there will be no right or
authority for any dispute to be brought, heard or arbitrated as a class,
collective or representative action or as a class member in any purported class,
collective action or representative proceeding (“Class Action Waiver”).
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding any other clause contained in this Agreement, the preceding
sentence shall not be severable from this Agreement in any case in which the
dispute to be arbitrated is brought as a class, collective or representative
action. Although an Employee will not be retaliated against as a result of
Employee’s exercising his or her rights under Section 7 of the National Labor
Relations Act by the filing of or participation in a class, collective or
representative action in any forum, the Company may lawfully seek enforcement of
this Agreement and the Class Action Waiver under the Federal Arbitration Act and
seek dismissal of such class, collective or representative actions or claims.
Notwithstanding any other clause contained in this Agreement, any claim that all
or part of the Class Action Waiver is unenforceable, unconscionable, void or
voidable may be determined only by a court of competent jurisdiction and not by
an arbitrator.   Each party will pay the fees for his, her or its own attorneys,
subject to any remedies to which that party may later be entitled under
applicable law. However, in all cases where required by law, the Company will
pay the Arbitrator’s and arbitration fees. If under applicable law the Company
is not required to pay all of the Arbitrator’s and/or arbitration fees, such
fee(s) will be apportioned between the parties by the Arbitrator in accordance
with applicable law.  Within thirty (30) days of the close of the arbitration
hearing, any party will have the right to prepare, serve on the other party and
file with the Arbitrator a brief. The Arbitrator may award any party any remedy
to which that party is entitled under applicable law, but such remedies shall be
limited to those that would be available to a party in a court of law for the
claims presented to and decided by the Arbitrator. The Arbitrator will issue a
decision or award in writing, stating the essential findings of fact and
conclusions of law. Except as may be permitted or required by law, neither a
party nor an Arbitrator may disclose the existence, content, or results of any
arbitration hereunder without the prior written consent of all parties. A court
of competent jurisdiction shall have the authority to enter a judgment upon the
award made pursuant to the arbitration. Subject to the provisions of Section
4.14 herein, a party may apply to a court of competent jurisdiction for
temporary or preliminary injunctive relief in connection with an arbitrable
controversy, but only upon the ground that the award to which that party may be
entitled may be rendered ineffectual without such provisional relief.
 
 
9

--------------------------------------------------------------------------------

 
 
4.9 Employee may take up to twenty-one (21) days from date of receipt to decide
whether to accept this Agreement. Employee may actually accept and sign this
Agreement at any time within this 21-day period, but Employee is not required to
do so.
 
4.10 If Employee has not signed this Agreement within the 21-day period noted
above and delivered the signed agreement to Kimberly Wray, HR Services Director,
Clear Channel Management Services, Inc., 20880 Stone Oak Parkway, San Antonio,
Texas 78258, or via fax to (210) 832-3190, this Agreement is deemed revoked by
Company.
 
4.11 Employee may revoke acceptance of this Agreement at any time within seven
(7) days after executing the Agreement.  Any revocation must be made in writing
and delivered to  Kimberly Wray,  HR Services Director, Clear Channel Management
Services, Inc., 20880 Stone Oak Parkway, San Antonio, Texas 78258, or via fax at
(210) 832-3190. Employee understands that, unless revoked as described above,
upon expiration of the seven (7) day period, this Agreement automatically shall
take effect and become binding upon Employee.
 
 
10

--------------------------------------------------------------------------------

 
 
4.12 Notice Regarding Attorney: Employee is hereby advised to consult with an
attorney of Employee’s choice, at Employee’s expense, before signing this
Agreement.
 
4.13 Employee understands that nothing in this Agreement is intended to
interfere with or deter Employee’s right to challenge the waiver of a claim
under the Age Discrimination in Employment Act (ADEA) or state law age
discrimination claim or the filing of an ADEA charge or ADEA complaint or state
law age discrimination complaint or charge with the Equal Employment Opportunity
Commission or any state discrimination agency or commission or to participate in
any investigation or proceeding conducted by those agencies.  Further, Employee
understands that nothing in this Agreement would require Employee to tender back
the money received under this Agreement if Employee seeks to challenge the
validity of the ADEA or state law age discrimination waiver, nor does the
Employee agree to ratify any ADEA or state law age discrimination waiver that
fails to comply with the Older Workers’ Benefit Protection Act by retaining the
money received under the Agreement.  Further, nothing in this Agreement is
intended to require the payment of damages, attorneys’ fees or costs to Company
should Employee challenge the waiver of an ADEA or state law age discrimination
claim or file an ADEA or state law age discrimination suit except as authorized
by federal or state law.
 
Notwithstanding the foregoing paragraph, Employee agrees to waive any right to
recover monetary damages in any charge, complaint, or lawsuit against Company
filed by Employee or by anyone else on Employee’s behalf pertaining to the
preceding paragraph.
4.14 Unless otherwise specified or required by statute in a particular
jurisdiction which expressly pertains to an employment relationship (e.g., wage
payment timing, tax withholding, etc.), all construction and interpretation of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without giving effect to principles of conflicts of law, and
subject to the parties’ agreement to arbitrate any and all disputes as
previously set forth, Employee expressly consents to the personal jurisdiction
and mandatory venue of  the Texas state and federal courts for any lawsuit
relating to this Agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
4.15 Should any provision in this Agreement or any provision of any agreement
incorporated or referenced herein be declared or determined by any court to be
illegal or invalid, the validity of the remaining parts, terms, or provisions
shall not be affected, and the illegal or invalid part, term, or provision shall
not be a part of this Agreement.
 
4.16 If Employee is in breach of any of the provisions of this Agreement, or any
post-employment obligations that survive termination of employment, as
determined by Company in its sole reasonable discretion, during the Severance
Pay Period described in Section 2.3 above, the remaining Severance Payments
shall cease.  The foregoing shall not affect Company’s right to enforce any
post-employment restrictions or limit Company from pursuing any and all remedies
related to Employee’s breach of this Agreement.
 
4.17 Counterparts:  This Agreement may be executed in counterparts, a
counterpart transmitted via electronic means, and all executed counterparts,
when taken together, shall constitute sufficient proof of the parties’ entry
into this Agreement.  The parties agree to execute any further or future
documents which may be necessary to allow the full performance of this
Agreement.
 
4.18 Employee represents and certifies that Employee (1) has received a copy of
this Agreement for review and study and has had ample time to review it before
signing; (2) has read this Agreement carefully; (3) has been given a fair
opportunity to discuss and negotiate the terms of this Agreement; (4)
understands its provisions; (5) has been advised to consult with an attorney;
(6) has determined that it is in Employee’s best interest to enter into this
Agreement; (7) has not been influenced to sign this Agreement by any statement
or representation by Company not contained in this Agreement; and (8) enters
into this Agreement knowingly and voluntarily.
       
 
12

--------------------------------------------------------------------------------

 
 
 
ACCEPTED AND AGREED:
 

  THOMAS CASEY          
Date:  09/09/2013      
By:
/s/ Thomas W. Casey                

 
 

 
CLEAR CHANNEL COMMUNICATIONS, INC.
         
Date:  09/11/2013      
By:
/s/ William B. Feehan                  Name:  William B. Feehan            
Title:  EVP - HR                       

 
 



13
